Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-15,51-55 of U.S. Patent No. US 10670700 B2. Although the claims at issue are not identical, they are not patentably distinct from each other the scope of the claims in US 10670700 B2 encompassed the scope of the claim limitations of application 17/179602 being examined.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by D1 (WO 2009/009722 A2).
Pertaining to claims 1, 16, D1 teaches A radio frequency physiological motion sensor (102, 112) configured for
operation in a multi-sensor configuration (fig.1), the radio frequency physiological motion sensor comprising:
a radio frequency transmitter (page 8, line 8-11), the transmitter configured to emit radio frequency signals (ERF); and
a receiver (page 8, line 11-13) configured to receive reflected ones of the emitted radio frequency signals to detect motion of a reflecting surface;
wherein the transmitter and receiver are configured to sense one or more physiological characteristics of a user (page 8, line 25-page 9, line 8),

wherein the transmitter is synchronized with a transmitter of the radio frequency physiological motion sensor with respect to frequency (page 7, line 9- page 8, line 7, different wavelength implies different frequency) to reduce interference.

Or in the alternative

Claim(s) 1, 16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fullerton (US 2008/165046 A1) of record.
Pertaining to claims 1 and 16, Fullerton teaches (see para 0097-0102), fig.5) A radio frequency physiological motion sensor configured for operation in a multi-sensor configuration, the radio frequency motion sensor comprising:
a radio frequency transmitter (202a, 202b), the transmitter configured to emit pulsed (UWB) radio frequency signals; and
a receiver (202A, 202B) configured to receive reflected ones of the emitted pulsed radio frequency signals to detect motion of a reflecting surface; the transmitter and receiver configured to sense one or more physiological characteristics of a user; wherein the transmitter is configured for synchronized transmission of the pulsed radio frequency signals with another radio frequency physiological motion sensor in a vicinity .
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tsuji (US 2005/206516 A1).
Pertaining to claim 13, Tsuji teaches discloses (see para [0056] - [0064]; fig.1, 2a, 2b) a radio frequency motion system for intruder detection comprising two sensors that are operated intermittently by randomly changing the measurement period of each sensor. Tsuji discloses in particular, a transmitter configured with a dither timing (S1) (a) different from a dither timing of another radio frequency motion sensor ($1) (b) in a vicinity of the radio frequency motion sensor to mitigate interference between emitted pulses from the radio frequency motion sensors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819